             Case 2:19-cr-20009-JAR Document 59 Filed 03/22/21 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                                 Case No. 19-20009-01-JAR

 CRISTIAN MAESE-SOLANO,

                Defendant.


                                      MEMORANDUM & ORDER

        This matter comes before the Court on Defendant Cristian Maese-Solano’s Motions for

Compassionate Release (Docs. 51, 57) under 18 U.S.C. § 3582(c)(1)(A). Because Maese-Solano

has failed to satisfy the exhaustion requirement under § 3582(c)(1)(A), his motions are dismissed

for lack of jurisdiction.

I.      Background

        On July 14, 2020, Maese-Solano pleaded guilty to one count of being a felon in

possession of ammunition, in violation of 18 U.S.C. §§ 924(g)(1) and 924(a)(2).1 On September

28, 2020, the Court sentenced him to a 27-month term of imprisonment, followed by three years

of supervised release.2 Maese-Solano is currently at a CoreCivic facility in Oklahoma, and was

housed there at the time he filed both of these motions. Maese-Solano is 24 years old, and his

projected release date from the Bureau of Prisons is May 7, 2022.

        Maese-Solano has filed two motions requesting compassionate release. In his second

motion, filed on March 4, 2021, he asserts that he tested positive for COVID-19 three weeks



        1
            Doc. 38.
        2
            Doc. 47. Judgment was entered on September 30, 2020. Id.
             Case 2:19-cr-20009-JAR Document 59 Filed 03/22/21 Page 2 of 4




prior to filing his motion. In neither motion does Maese-Solano assert that he has underlying

medical conditions that place him at a higher risk of severe illness from COVID-19. Nor does he

assert that he is sick with COVID-19. In fact, he states that despite being given no medical

attention, his symptoms were minor and he remains healthy.3 Instead, Maese-Solano points to

his mother’s age and illness, and other difficult circumstances in the lives of his uncle and his

niece, as reasons supporting his request for compassionate release.

        Maese-Solano is not represented by counsel. Under District of Kansas Standing Order

19-1, the Federal Public Defender (“FPD”) was appointed to represent indigent defendants who

may qualify to seek compassionate release under section 603(b) of the First Step Act of 2018.4

That Order was supplemented by Administrative Order 20-8, which established procedures to

address motions brought on grounds related to the COVID-19 pandemic. Under Administrative

Order 20-8, the FPD shall notify the court within fifteen days of any pro se individual filing a

compassionate release motion whether it intends to enter an appearance on behalf of the

defendant, or whether it seeks additional time to make such determination. The FPD has

informed that Court that it does not intend to enter an appearance on behalf of Maese-Solano.

Accordingly, Maese-Solano proceeds pro se.

II.     Legal Standard

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”5 Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,6 a court may


        3
            Doc. 57-1.
        4
            Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239.
        5
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        6
            Pub. L. No. 115-391, 132 Stat. 5194.




                                                          2
               Case 2:19-cr-20009-JAR Document 59 Filed 03/22/21 Page 3 of 4




modify a term of imprisonment “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” Where this exhaustion requirement is met, a court

may reduce the defendant’s sentence if it finds that “extraordinary and compelling reasons”

warrant a reduction, that a reduction is consistent with “applicable policy statements issued by

the Sentencing Commission,” and that the applicable sentencing factors set forth in 18 U.S.C.

§ 3553(a) support a reduction.7 The Sentencing Commission has recognized four categories of

“extraordinary and compelling reasons”: the defendant’s medical condition, the defendant’s age,

the defendant’s family circumstances, and a catch-all, “other reasons.”8

          “Unless the basis for resentencing falls within one of the specific categories authorized

by section 3582(c), the district court lack[s] jurisdiction to consider [the defendant’s] request.”9

“[Tenth Circuit] cases thus require the movant to show that § 3582(c) authorizes relief for the

court to have jurisdiction.”10 In other words, if the defendant cannot show that § 3582(c)

authorizes relief, the Court must dismiss the motion for lack of jurisdiction.11




          7
              18 U.S.C. § 3582(c)(1)(A); see United States v. Haynes, 827 F. App’x 892, 895 (10th Cir. 2020).
          8
              U.S.S.G. § 1B1.13 cmt. n.1; see United States v. Gieswein, 832 F. App’x 576, 577 (10th Cir. 2021).
          9
          United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting United States v. Brown, 556
F.3d 1108, 1113 (10th Cir. 2009)) (vacating the district court’s order denying a § 3582(c)(1)(A) motion and
remanding with instructions to dismiss the motion for lack of jurisdiction). But see United States v. Read-Forbes,
___ F. App’x ___, No. 20-3104, 2021 WL 423160, at *2 n.1 (10th Cir. Feb. 8, 2021) (questioning, but not deciding,
“whether [the defendant]’s failure to satisfy the substantive requirements of § 3582(c)(1)(A) is jurisdictional”).
          10
               United States v. Poutre, 834 F. App’x 473, 474 (10th Cir. 2021).
          11
               Saldana, 807 F. App’x at 820; Poutre, 834 F. App’x at 474. But see Read-Forbes, 2021 WL 423160, at
*2 n.1.




                                                             3
             Case 2:19-cr-20009-JAR Document 59 Filed 03/22/21 Page 4 of 4




III.    Discussion

        In this case, Maese-Solano does not allege that he has attempted to seek or exhaust his

administrative remedies. In fact, Maese-Solano expressly states “I am asking on my behalf

without going through the warden first.”12 Thus, the exhaustion requirement of § 3582(c) is not

met. Given this, the Court does not have jurisdiction over Maese-Solano’s motion, and it does

not decide whether he has established “extraordinary and compelling reasons” for a sentence

reduction. Though the Court is sympathetic that Maese-Solano has contracted COVID-19 and

that his family members are living in difficult circumstances, it “may not take action where it

lacks statutory authorization to do so.”13 Accordingly, Maese-Solano’s motion is dismissed for

lack of jurisdiction.

        IT IS THEREFORE ORDERED BY THE COURT THAT Defendant Cristian

Maese-Solano’s Motions for Compassionate Release (Docs. 51, 57) are DISMISSED without

prejudice for lack of jurisdiction.

        IT IS SO ORDERED.

        Dated: March 22, 2021

                                                            S/ Julie A. Robinson
                                                            JULIE A. ROBINSON
                                                            CHIEF UNITED STATES DISTRICT JUDGE




        12
             Doc. 57-1.
        13
             United States v. Perry, No. 18-CR-00480-PAB, 2020 WL 1676773, at *2 (D. Colo. Apr. 3, 2020).




                                                        4
